Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 05/09/2022 has been entered. Claims 1, 8, 12, 14-15, 17-22, 30-37, 40 and 47 are now pending in the application. Claims 1, 8, 12, 14-15, 17-22, 30-37 and 40 have been amended and new claim 47 has been added by the Applicant. Previous objection to the drawings has been withdrawn in light of Applicant’s explanations with respect to figure 15 drawings. Previous claims 8, 12, 14-15 rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph as well as under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendment to claim 8, and previous rejections of claims 15, 17, 32-33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendment to those claims.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of PCT/EP2018/066833, with International Filing Date of 06/22/2018 that claims foreign priority to EP 17177725.3, filed on 06/23/2017.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 12, 14-15, 17-22, 30-33 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aschwanden et al. (hereafter Aschwanden, of record, see IDS dated 11/01/2021) US 20160259094 A1.
In regard to intendent claim 1, Aschwanden teaches (see Figs. 1-36) optical device (e.g. tunable lens device 1, see Abstract, e.g. paragraphs [01-02, 105-108, 111-123, 147-148]), comprising: 
- a container forming a fluidic lens (container volume V with fluid F forming tunable lens part with membrane 10, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16]), the container  comprising a transparent and elastically expandable membrane (10, paragraphs [105-108, 111-123]), a transparent optical element (20, facing 10) facing the membrane (10, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16, 33-36), and a wall member (as plate 300, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16), wherein the optical element (20) and the membrane (10) are connected to the wall member (i.e. to 300, paragraphs [105-108, 111-123], see Figs. 1-6, 13-16), and wherein said container (container V) encloses a volume (i.e. as volume V of container) that is filled with a fluid (as container volume V is filled with fluid F, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16), 
- a lens shaping part (i.e. lens shaping part 11, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16) that is in contact with said membrane (11 contacts 10, paragraphs [105-108, 111-123], Figs. 1-6, 13-16, 33-36) for defining a curvature adjustable area (i.e. as 11 shapes the curvature of membrane 10, e.g. region 10c, paragraphs [105-108, 111-112]) of the membrane (10), which area (i.e. region 10c) faces said optical element (20, as depicted in e.g. Figs. 1-6, 13-16, 33-36, e.g. paragraphs [105-108, 111-123]), and 
- a circumferential lens barrel extending in an axial direction (i.e. as carrier 50 with lens assembly e.g. stack 51 extending along optical axis A, paragraphs [111-122], e.g. Figs. 13-16), which lens barrel (50) surrounds an opening in which at least one rigid lens is arranged that is held by the lens barrel (i.e. as carrier has opening for accommodating lens stack 51, paragraphs [111-122], e.g. as depicted in Figs. 13-16), and 
- a voice coil motor that is designed to move the lens shaping part along an axial direction with respect to said container (i.e. as actuator 40 with magnets 42, 300, coils 41, 400 due to relative motion move 11 with respect to 10,V with 20, as actuator 40 magnets, yoke 42, 70 are connected to 11 through carrier, thus relatively move 11 with respect to 10,V, 20 which are on plate due to Lorentz force interaction with coils 41, providing motion in e.g. axial direction A as well as tilting for focusing and image stabilization, see paragraphs [10-13, 16-20, 105-108, 111-116, 145-151]), so as to adjust a curvature of said area (i.e. as curvature of 10, region 10c is adjusted providing focusing and tilting i.e. image stabilization, paragraphs [18-20, 105-108, 111-116]) and therewith a focal length of the fluidic lens (as focus (autofocusing) due to relative motion of 11 and 10,V, with 20 in axial direction A, paragraphs [18-20, 105-108, 111-116]), 
wherein the voice coil motor comprises at least one coil arranged on a movable part (as 40 has coils 41 on movable plate 300, paragraphs [105-108, 111-123],  Figs. 13-16, 33-36) and a plurality of magnetic structures arranged on a motor holder (magnets 41, 61 and on carrier 50 and structures 70, paragraphs [111-123],  Figs.  13-16), wherein said movable part is movably mounted to the motor holder via a spring structure (as plate 300 with 10,V, 20 is mounted with bellows 30 31,32 to carrier 50 providing axial movement (and tilting) along optical axis A direction, paragraphs [111-123], see Figs. 13-16]) so that it can be moved along said axial direction (i.e. axial movement along A, paragraphs [111-123]), and wherein the lens shaping part is mounted to said movable part (i.e. as lens shaping part 11 is mounted to movable part 300 i.e. at 10, 20 as depicted in e.g. Figs. 1-6, 13-16,33-36,  paragraphs [105-108, 111-123, 146-151]).   
Regarding claim 8, Aschwanden teaches (see Figs. 1-36) that the optical device (1) characterized in that the lens barrel (carrier 50) comprises protrusions protruding from a top side  of the lens barrel (as protrusions extending from the top side of 50, as best depicted in Fig. 16, paragraphs [111-123, 105-108), wherein the container is attached to said protrusions (as 10,V with 20 is attached to protrusions of 50, as best depicted in Fig. 16, paragraphs [111-123]), and wherein the respective protrusion extends through an associated recess of the lens shaping part (i.e. as protrusions of 50 extend through recesses of 11, as best depicted in Fig. 16, paragraphs [111-123]), the motor holder comprises four side wall sections connected to each other to form a circumferential side wall (i.e. as carrier 50 with 52, 70 having connected four wall sides, see Figs. 15-18, paragraphs [111-123]), wherein each two adjacent side wall sections  meet and form a corner region on an inside of the motor holder (i.e. as corner regions of 70, 52, Figs. 15-18, paragraphs [111-123]), and the at least one coil is a circumferential first coil that is attached to the movable part extends around the movable part (i.e. as coils 41 are in four corners i.e. circumferentially attached to movable plate 300, see Figs. 15-18, paragraphs [111-123]).    
Regarding claim 12, Aschwanden teaches (see Figs. 1-36) that said plurality of magnetic structures (magnets 40, 61) comprises four first magnetic structures (magnets 42, paragraphs [112-114], Figs. 13-18) attached to the motor holder (42 attached to structure 70 and carrier 50, paragraphs [111-123], Figs. 13-18) and arranged along the circumferential first coil (as 42 are circumferential around coils 41, paragraphs [111-123], Figs. 13-18) so that the four first magnetic structures face the circumferential first coil (as magnets 42 face coils 41, paragraphs [111-123), wherein each of the four first magnetic structures is arranged in an associated corner region (i.e. as 42 are in corners, depicted in e.g. Fig. 16, paragraphs [111-123]), or that each of the four first magnetic structures is arranged on an inside of an associated side wall section (i.e. as 42 are inside of side wall section of 70, depicted in e.g. Fig. 13-18, paragraphs [111-123]).  
Regarding claim 14, Aschwanden teaches (see Figs. 1-36) that said plurality of magnetic structures  (42, 61) comprises four second magnetic structures (i.e. magnets 61 and magnetic sensors 62) attached to the motor holder (as 61 are on 70 and connected to carrier 50, paragraphs [119-120], see Figs. 16-17]) and arranged along the circumferential first coil (as 61 are around coils 41, paragraphs [112-123], Figs. 16-17) so that the four second magnetic structures face the circumferential first coil (as 61 are around and face coils 41, paragraphs [112-123], Figs. 16-17). 
Regarding claim 15, Aschwanden teaches (see Figs. 1-36) that that that each first magnetic structure (10) is arranged on an inside (7a) of the associated side wall section (i.e. as best understood in light of 112 issues noted above, as 42 are inside of side wall section of 70, depicted in e.g. Fig. 13-18, paragraphs [111-123]), while each second magnetic structure is arranged in the associated corner region (as best understood in light of 112 issues noted above as 61 are in cut off corner parts between parts with 42,  41, paragraphs [112-123], as depicted in Figs. 16-17). 
Regarding claim 17, Aschwanden teaches (see Figs. 1-36) that the voice coil motor (actuator) comprises four second coils (e.g. coils 400’, see e.g. Figs. 16, 33,34, paragraphs [144-151]), which second coils (400’) are arranged below a first coil (400) on a lower section of the moveable part, which lower section  is connected to said upper section (as 400’ are on lower movable section 11b connected to upper movable section 11a, as depicted in Fig. 33, paragraphs [143-146, 150-151]).  
Regarding claim 18, Aschwanden teaches (see Figs. 1-36) that said four second magnetic structures (due to 112 issues, presumably magnets 300, 300’, see e.g. Figs. 16 corresponding in Figs. 33-34, paragraphs [144-151]) each comprises an upper magnet and a lower magnet (i.e. as magnets 300 and 300’, Figs. 33-34, paragraphs [144-151]), wherein the upper magnet is arranged on top of the lower magnet (300 are on top of 300’, Figs. 33-34, paragraphs [144-151]), wherein each upper magnet faces an upper section (31a) of an associated second coil, and wherein each lower magnet (41b) faces a lower section (31b) of an associated second coil (as upper magnets 300 face upper coils 400, and lower magnets 300’ face lower coils 400’, Figs. 33-34, paragraphs [144-151]).  
Regarding claim 19, Aschwanden teaches (see Figs. 1-36) that that said at least one coil is one of four coils (as coil 41 is one of four coils 41, paragraphs [113-115]) comprised by the voice coil motor (i.e. of the actuator 40) are arranged on the movable part (i.e. on movable plate 300, paragraphs [111-123], Figs. 13-16).   
Regarding claim 20, Aschwanden teaches (see Figs. 1-36) that said plurality of magnetic structures is formed by four magnetic structures (four magnets 42, and 300, 300’, paragraphs [111-123, 145-151]), wherein each of these Page 3 of 6Attorney Ref. No. 95083/354.2Patent Application No. 16/625,796 magnetic structures (42) is arranged on the motor holder (42 are arranged on 50, 70, as depicted in e.g. Figs. 13-18, 33-34, paragraphs [111-118, 145-151]), and wherein each of said four magnetic structures comprises an upper magnet and a lower magnet (i.e. as magnets 300 and 300’, Figs 33-34, paragraphs [145-151]), wherein the upper magnet  is arranged on top of the lower magnet (i.e. as magnets 300 are on top of 300’, Figs 33-34), wherein each upper magnet faces an upper section of an associated coil (31), and wherein each lower magnet faces a lower section of an associated coil (as upper magnets 300 face upper coils 400, and lower magnets 300’ face lower coils 400’, e.g. Figs. 33-34, paragraphs [144-151]).  
Regarding claim 21, Aschwanden teaches (see Figs. 1-36) that the optical device (1) is designed to tilt the movable part and therewith the lens shaping part with respect to said axial direction (i.e. as actuator 40 with magnets 42, 300, coils 41, 400 due to relative motion moves, tilts 11 with respect to 10,V with 20 in with respect to axial direction A, paragraphs [18-20, 105-108, 111-116, 145-151]), particularly so as to form the container (container of 10,V) into a prism for deflecting light passing through the container (as 40 is designed to tilt 11 due to relative motion with 300,20 with 10,V forming a prism with container of 10,V for deflecting light passing through it, see Abstract, paragraphs [10, 18, 105-106]).  
Regarding claim 22, Aschwanden teaches (see Figs. 1-36) that the optical device (1) comprises a driver circuit for controlling currents applied to said first coil and said second coils (as 1 has control unit controlling actuator 40 i.e. currents to coils 41, see e.g. paragraphs [54-55, 62, 105-108, 38,43, 73-76, 113-115, 123], e.g. Fig. 16), wherein said driver comprise a first channel for applying a current to the first coil, a second channel for applying currents to two opposing second coils (as channels i.e. flexible wires supply currents to each of separate coils 41, paragraphs [54-55, 62, 105-108, 38,43, 73-76, 113-115, 123], e.g. Fig. 16), such that the currents delivered to the opposing second coils (31, 31') have the same magnitude but opposite sign, and a third channel (C3) for applying currents to two other opposing second coils (31, 31'), such that the currents delivered to said other opposing second coils (31, 31') have the same magnitude but opposite sign (i.e. as best understood due to required structures, as control unit with flexible wires 80 for applying current is such manners to opposite coils 41, 105-108, 38,43, 73-76, 113-115, 123], e.g. Fig. 16, where it is noted that because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function of providing currents to actuator coils.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114; in addition for the above limitations a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Because the prior art device meets all the structural limitations of the claimed apparatus it therefore also meets the limitation regarding application of currents to actuator coils. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP § 2114.  
Regarding claim 30, Aschwanden teaches (see Figs. 1-36) that the wall member (plate 300) comprises one of: circular periphery, hexagonal periphery (as plate 300 may have hexagonal periphery as depicted in e.g. Fig. 16, paragraphs [111-123]).  
Regarding claim 31, Aschwanden teaches (see Figs. 1-36) that for measuring the spatial position of the movable part (e.g. 300), the optical device (1) comprises at least a first and a second inductive measurement coil (as two position sensor means 60 with hall sensors 62, paragraphs [119-120], Fig. 16-17).  
Regarding claim 32, Aschwanden teaches (see Figs. 1-36) that the first and the second inductive measurement coil (60, 62) each extend around an associated second magnetic structure, wherein each second magnetic structure is a neighboring second magnetic structure (i.e. as best understood means 60,62 are around magnetic structures 42, as depicted in Figs. 16-17, paragraphs [119-120]).  
Regarding claim 33, Aschwanden teaches (see Figs. 1-36) that the first and the second inductive measurement coil (60, 62) each extend around an associated magnetic structure, wherein each magnetic structure is neighboring second magnetic structure (i.e. as best understood means 60,62 are around magnetic structures 42, as depicted in Figs. 16-17, paragraphs [119-120]).  
Regarding claim 40, Aschwanden teaches (see Figs. 1-36) that the optical device (1) comprises a plurality of stops (as structures restricting motion of 11 and/or 300, e.g. 70, 71 parts, upper portion of carrier 50, bellows 30 with 31, 32, see Figs. 13-16, paragraphs [111-123]) for constraining a movement of the lens shaping part and/or of the movable part (i.e. as restricting relative motion between 11 and 300, see Figs. 13-16) along the axial direction z as well as in a plane extending perpendicular to said axial direction (i.e.as such structures restrict tilting movement and axial movement of the plate 300 with 10, V, 20 relative to 11, see Figs. 13-16, paragraphs [111-123]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden et al. (hereafter Aschwanden) US 20160259094 A1 in view of Park et al. (hereafter Park, of record) US 20170082827 A1. 
Regarding claims 36 and 37, Aschwanden teaches (see Figs. 1-36) that the first and the second inductive measurement coil (pair of 60, 62) but is silent that  the first inductive measurement coil extends below a second magnetic structure/ magnetic structure, while the second inductive measurement coil extends below a neighboring second magnetic structure/neighboring magnetic structure.  
However, Park teaches in the same field of invention of a Lens Driving Unit, And A Camera Module And An Optical Appliance Including The Same (see Figs. 1-14, Title, Abstract, paragraphs [17-36, 42-43, 129-135, 159-166], see Figs. 2-6) and further teaches that the first inductive measurement coil extends below a second magnetic structure/ magnetic structure, while the second inductive measurement coil extends below a neighboring second magnetic structure/neighboring magnetic structure (i.e. as two magnetic coil sensing parts 720 extend below two neighboring magnetic structures of 410-414, 320, as depicted in 2-6, paragraphs [35-36, 42-43, 129-135,141, 159-166], thereby enabling that the manufacturing costs may be reduced owing to a reduction in the number of elements, processes, and process management points, see abstract, paragraphs [07, 303]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and position the magnetic sensing coil parts below magnetic structure and below a neighboring magnetic structure according to teachings of Park to the tunable lens device and magnetic sensing coils of Aschwanden in order to enable reduction in manufacturing costs owing to a reduction in the number of elements, processes, and process management points, (see Park abstract, paragraphs [07, 303]). 

Allowable Subject Matter

Claim 47 is allowed.
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 47,  directed towards an optical device, the closest cited prior art of Aschwanden teaches most limitations as presented above for claims 1 and 31. However, the prior art of Aschwanden taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such specific optical device  including the specific arrangement where  at least the first and the second inductive measurement coil, arrangement includes that the first inductive measurement coil extends below two opposing second magnetic structures, while the second inductive measurement coil extends below two other opposing second magnetic structures, or even another arrangement where the first inductive measurement coil extends below two opposing magnetic structures, while the second inductive measurement coil extends below two other opposing magnetic structures, in combination with all other claimed limitations of claim 47. Note that these limitations were previously recites in claims 34 and 35 which are objected below for the same reasons. 
Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding claims 34 and 35, the prior art taken either singly or in combination fails to anticipate or fairly suggest such an optical device including the specific arrangement characterized in that the first inductive measurement coil (61) extends below two opposing second magnetic structures/ two opposing magnetic structures, while the second inductive measurement coil (62) extends below two other opposing second magnetic structures/other two opposing magnetic structures (41, 41'), in combination with all other claimed limitations of the base claim and any intervening claims. 


Response to Arguments

Applicant's arguments filed in the Remarks dated 05/09/2022 have been fully considered but they are not persuasive. 
Specifically, the Applicant argues on page 9-10 of the Remarks that the cited prior art of Aschwanden does not disclose (1) that "a voice coil motor that is designed to move the lens shaping part along an axial direction (z) with respect to said (fluid lens) container (2), so as to adjust a curvature of said area (10c)" and the "lens shaping part (11), which is mounted to a movable part (6) of the voice coil motor", because Aschwanden rather teaches that only the optical element is moved as actuator 40, has static magnets 42 and coils 41 that are attached to a moveable wall-shaped member 300, and issues (2) that "movable part (6) of the voice coil motor, which is movably mounted to the motor holder (7) via a spring structure (8)", because allegedly expandable, elongated and compressible bellows (30) are corrugated tubes and therefore not springs.  The Examiner respectfully disagrees. With respect to issues (1) and (2), as presented in the rejection above, the cited prior art of Aschwanden teaches all limitations of claim 1 including the limitations under issue (1) above, as Aschwanden teaches (see Figs. 1-36) optical device (e.g. tunable lens device 1, see Abstract, e.g. paragraphs [01-02, 105-108, 111-123, 147-148]), comprising: 
- a container forming a fluidic lens (container volume V with fluid F forming tunable lens part with membrane 10, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16]), the container  comprising a transparent and elastically expandable membrane (10, paragraphs [105-108, 111-123]), a transparent optical element (20, facing 10) facing the membrane (10, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16, 33-36), and a wall member (as plate 300, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16), wherein the optical element (20) and the membrane (10) are connected to the wall member (i.e. to 300, paragraphs [105-108, 111-123], see Figs. 1-6, 13-16), and wherein said container (container V) encloses a volume (i.e. as volume V of container) that is filled with a fluid (as container volume V is filled with fluid F, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16), 
- a lens shaping part (i.e. lens shaping part 11, paragraphs [105-108, 111-123], e.g. Figs. 1-6, 13-16) that is in contact with said membrane (11 contacts 10, paragraphs [105-108, 111-123], Figs. 1-6, 13-16, 33-36) for defining a curvature adjustable area (i.e. as 11 shapes the curvature of membrane 10, e.g. region 10c, paragraphs [105-108, 111-112]) of the membrane (10), which area (i.e. region 10c) faces said optical element (20, as depicted in e.g. Figs. 1-6, 13-16, 33-36, e.g. paragraphs [105-108, 111-123]), and 
- a circumferential lens barrel extending in an axial direction (i.e. as carrier 50 with lens assembly e.g. stack 51 extending along optical axis A, paragraphs [111-122], e.g. Figs. 13-16), which lens barrel (50) surrounds an opening in which at least one rigid lens is arranged that is held by the lens barrel (i.e. as carrier has opening for accommodating lens stack 51, paragraphs [111-122], e.g. as depicted in Figs. 13-16), and 
- a voice coil motor that is designed to move the lens shaping part along an axial direction with respect to said container (i.e. as actuator 40 with magnets 42, 300, coils 41, 400 due to relative motion move 11 with respect to 10,V with 20, as actuator 40 magnets, yoke 42, 70 are connected to 11 through carrier, thus relatively move 11 with respect to 10,V, 20 which are on plate due to Lorentz force interaction with coils 41, providing motion in e.g. axial direction A as well as tilting for focusing and image stabilization, see paragraphs [10-13, 16-20, 105-108, 111-116, 145-151]), so as to adjust a curvature of said area (i.e. as curvature of 10, region 10c is adjusted providing focusing and tilting i.e. image stabilization, paragraphs [18-20, 105-108, 111-116]) and therewith a focal length of the fluidic lens (as focus (autofocusing) due to relative motion of 11 and 10,V, with 20 in axial direction A, paragraphs [18-20, 105-108, 111-116]), 
wherein the voice coil motor comprises at least one coil arranged on a movable part (as 40 has coils 41 on movable plate 300, paragraphs [105-108, 111-123],  Figs. 13-16, 33-36) and a plurality of magnetic structures arranged on a motor holder (magnets 41, 61 and on carrier 50 and structures 70, paragraphs [111-123],  Figs.  13-16), wherein said movable part is movably mounted to the motor holder via a spring structure (as plate 300 with 10,V, 20 is mounted with bellows 30 31,32 to carrier 50 providing axial movement (and tilting) along optical axis A direction, paragraphs [111-123], see Figs. 13-16]) so that it can be moved along said axial direction (i.e. axial movement along A, paragraphs [111-123]), and wherein the lens shaping part is mounted to said movable part (i.e. as lens shaping part 11 is mounted to movable part 300 i.e. at 10, 20 as depicted in e.g. Figs. 1-6, 13-16,33-36,  paragraphs [105-108, 111-123, 146-151]).   
Specifically, Aschwanden teaches the voice coil motor that is designed to move the lens shaping part along an axial direction with respect to said container, i.e. because actuator 40 includes several parts as magnets 42, plate 300, coils 41, 400, and due to relative motion move 11 with respect to 10,V with 20, as actuator 40 magnets, yoke 42, 70 are connected to 11 through carrier, thus actuator relatively moves 11 with respect to 10,V, 20 which are on plate due to Lorentz force interaction with coils 41, providing motion in e.g. axial direction A as well as tilting for focusing and image stabilization, (described in e.g. paragraphs [10-13, 16-20, 105-108, 111-116, 145-151]), and does so as to adjust a curvature of said area, i.e. because the curvature of 10, region 10c is adjusted providing focusing and tilting i.e. image stabilization ( see paragraphs [18-20, 105-108, 111-116]) and therewith a focal length of the fluidic lens (as focus (autofocusing) due to relative motion of 11 and 10,V, with 20 in axial direction A, paragraphs [18-20, 105-108, 111-116]). Aschwanden further teaches that the voice coil motor comprises at least one coil arranged on a movable part, as actuator 40 has coils 41 on movable plate 300, paragraphs [105-108, 111-123],  Figs. 13-16, 33-36) and a plurality of magnetic structures arranged on a motor holder (i.e. as magnets 41, 61 and on carrier 50 and structures 70, paragraphs [111-123],  Figs.  13-16), wherein said movable part is movably mounted to the motor holder via a spring structure, as plate 300 with 10,V, 20 is mounted with bellows 30 31,32 to carrier 50 providing axial movement (and tilting) along optical axis A direction, and where the bellows are shown to extend and compress i.e. exhibit spring action, paragraphs [111-123], as depicted in see Figs. 13-16]) so that it can be moved along said axial direction (i.e. axial movement along A, paragraphs [111-123]), and wherein the lens shaping part is mounted to said movable part (i.e. as lens shaping part 11 is mounted to movable part 300 i.e. at 10, 20 as depicted in e.g. Figs. 1-6, 13-16,33-36,  paragraphs [105-108, 111-123, 146-151]).   
Moreover, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that certain parts of actuator and lens shaping part are strictly considered static or strictly considered movable; or that the only movable part by the actuator is the lens shaping part; or that the lens shaping part is directly mounted on the movable part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, recitations where only that certain parts of actuator and lens shaping part are strictly considered static while others are strictly considered movable, or that the only movable part, by the actuator, is the lens shaping part, could eliminate possible interpretation regarding relative movement and motion, as applied above. 
Furthermore, Aschwanden teaches that said movable part is movably mounted to the motor holder via a spring structure, as plate 300 with 10,V, 20 is mounted with bellows 30 31,32 to carrier 50 providing axial movement (and tilting) along optical axis A direction, and where the bellows are shown to extend and compress i.e. exhibit spring behavior and are treated as spring structure, (see paragraphs [111-123], as clearly depicted in see Figs. 13-16]). As depicted in e.g. Figs. 13-15 the plate 300 with 10,V, 20 is mounted and connected with bellows 30 31,32 to the carrier 50 providing axial movement, not to flux guiding structure (yoke) 70. Further, no special definition of spring structure is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., some specific “spring”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant’s interpretation of, some specific “spring,” which states/seems to imply that “spring” must be some specific spring having certain specific structure.  However, the specification is silent as to any such strict definition of the term “spring structure”. The specification does not prohibit such an interpretation given by the Examiner. Therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art.
Regarding the above issues (1) and (2) it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
Lastly it is noted that although the cited reference(s) may be different from the invention disclosed by Applicant, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference(s).   
No additional substantial arguments were presented after paragraph 1 on page 11 of the Remarks. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872